Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
---The abstract is below the range of 50 to 150 words in length.    
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 10, 12 and 20 are objected to because of the following informalities: 
---In claim 10 L1-2 and claim 20 L1-2, “a portion the hydraulic fluid” should be -- a portion of the hydraulic fluid--. 
---In claim 12 recites “The method of claim 11, wherein the first assembly includes a first chamber, the first chamber being a first piston, exerting exert a first force, via the first piston, against the first seat in a downstream direction; and assocaited with the second assembly includes a second chamber”. Notice that “exert” should be deleted, “assocaited” should be –associated—and “includes a second chamber” appears to either be a typo or the claim is missing language to make grammatical sense and as such it requires a revision (see also the 112b rejection below).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 L2 and claim 12 L1-2 (and their dependent claims) recite the limitation of “the first chamber (126) being a first piston”. As best understood by the Office, a piston is usually defined as “a sliding piece moved by or moving against fluid pressure which usually consists of a short cylindrical body fitting within a cylindrical chamber or vessel along which it moves back and forth” or “a short, solid piece of metal that moves up and down inside a cylinder”. Notice that in both definitions, a piston is a solid object Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “piston” in claim 2 and 12 is used by the claim to mean “an expand/contracting chamber/space/void (?)” while the accepted meaning is “a solid object that slides within a chamber” The term is indefinite because the specification does not clearly redefine the term. Notice that any amendments made to resolve this issue in claims 2 and 12 will also affect the dependent claims which will require revision as well.
Claim 3 L2 and claim 13 L2 recites “a second chamber”, however, this limitation was already recited in intervening claim 2 L3-4/12 L5. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct. Based on the record, the Office will assume that they are the same limitation. The Office suggests amending claims 3 and 13 to --the
Claim 12 L5-6 recite “communicating fluid between the first chamber and a second chamber assocaited with the second assembly includes a second chamber”. Notice that due to a possible typo (see the claim objection section above), it is if the second instance of “a second chamber” in L6 is the same as the first instance of L5 or if they are distinct. Based on the record, the Office will assume that they are the same limitation (see chamber 136 in Fig. 1 of the application).  
Claim 19 recite in L2 “moving the hydraulic fluid”. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to delete "the" in order to overcome the rejection.
Claim(s) 3-10 and 13-20, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by He (US 2015/0300509).
Regarding claim 1, He (US 2015/0300509) teaches in at least Fig. 2 of a high pressure valve (a floating ball valve) comprising: a plug (ball 24) configured to rotate between an open position and a closed position, wherein in the open position the plug allows fracturing fluid [Notice that the valve is capable of handling any appropriate fluid. With regards to recitations directed to the fluid being handled, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Furthermore, the working fluid's function is not given patentable weight, since material handled by the apparatus, in this case a fracturing fluid, and the intended operation of the fluid, in this case fracturing, does not impart patentability to the claimed invention. See MPEP 2115.] to flow through tubing (not shown but understood to be the piping/tubing/conduits/flow-lines fluidly coupled to the valve to allow flow control of a fluidic system); a first assembly positioned upstream from the plug, the first assembly including a first seat (see the left side seat assembly Thus, the device of He meets all the limitations of claim 1.  
Regarding claim 11, in making and/or using the device of He (US 2015/0300509, see at least Fig. 2), the device of He teaches of a method associated with a high pressure valve (a floating ball valve) comprising: rotating a plug (ball 24) from an open position to a closed position, wherein in the open position the plug allows fracturing fluid [Notice that the valve is capable of handling any appropriate fluid. With Thus, the device of He meets all the limitations of claim 11.  

Claim(s) 1-6, 9-16 and 19-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kubota (US 3,901,474).
Regarding claim 1, Kubota (US 3,901,474) teaches in at least Figs. 1-5 of a high pressure valve (rotary valve) comprising: a plug (rotary valve plug 2) configured to rotate between an open position and a closed position, wherein in the open position the plug allows fracturing fluid [Notice that the valve is capable of handling any appropriate fluid. With regards to recitations directed to the fluid being handled, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Furthermore, the working fluid's function is not given patentable weight, since material handled by the apparatus, in this case a Thus, the device of Kubota meets all the limitations of claim 1
Regarding claim 2, as best understood by the Office, and the limitation of the high pressure valve of claim 1, wherein the first assembly includes a first chamber (see the upstream/rightside chamber 8 and/or 9), the first chamber being a first piston (see the 112b rejection above, notice that the chamber expands or contracts in a similar manner as applicant’s chamber 126/136), the first piston being configured to exert a first force against the first seat in a downstream direction, and the second assembly includes a second chamber (see the downstream/leftside chamber 8 and/or 9), the second chamber being in fluid communication with the first chamber (see the fluid connection due to conduits 25 and/or 27); the device of Kubota meets this limitation as shown in at least Figs. 1 and 5.
Regarding claim 3 and the limitation of the high pressure valve of claim 2, wherein a first volume associated with the first chamber is dependent on a second volume associated with a second chamber, wherein the first volume and the second volume dynamically change; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with the fluidic interconnection between the chambers 8 and/or 9 due to conduits 25 and/or 27 which causes the movement of one seat to be also dependent on the other in a similar fashion as applicant’s invention.  
Regarding claim 4 and the limitation of the high pressure valve of claim 2, wherein the second chamber is configured to exert a second force against the second seat in an upstream direction, wherein the first force exerted by the first piston being dependent on the second force; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with the fluidic interconnection between the chambers 8 and/or 9 
Regarding claim 5 and the limitation of the high pressure valve of claim 2, further comprising: a conduit (see the conduits 25 and/or 27) that is configured to allow fluid communication between the first chamber and the second chamber, the conduit extending across the plug; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with the fluidic interconnection between the chambers 8 and/or 9 due to conduits 25 and/or 27 which causes the movement of one seat to be also dependent on the other in a similar fashion as applicant’s invention.  
Regarding claim 6 and the limitation of the high pressure valve of claim 5, wherein the conduit provides a closed fluid path between the first chamber and the second chamber; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with the fluidic interconnection between the chambers 8 and/or 9 due to conduits 25 and/or 27 being a closed fluidic circuit (the fluidic circuit is self-contained) in a similar fashion as applicant’s invention.  
Regarding claim 9 and the limitation of the high pressure valve of claim 2, further comprising: hydraulic fluid that is configured to move between the first chamber and the second chamber; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with hydraulic fluid within chambers 8 and/or 9 moving between the seats.  
Regarding claim 10 and the limitation of the high pressure valve of claim 9, wherein responsive to moving a portion the hydraulic fluid from the second chamber to the first chamber, the first force will increase and the second force will decrease; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with the fluidic 

Regarding claim 11, in making and/or using the device of Kubota (US 3,901,474, see at least Figs. 1-5), the device of Kubota teaches of a method associated with a high pressure valve (rotary valve) comprising: rotating a plug (rotary valve plug 2) from an open position to a closed position, wherein in the open position the plug allows fracturing fluid [Notice that the valve is capable of handling any appropriate fluid. With regards to recitations directed to the fluid being handled, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Furthermore, the working fluid's function is not given patentable weight, since material handled by the apparatus, in this case a fracturing fluid, and the intended operation of the fluid, in this case fracturing, does not impart patentability to the claimed invention. See MPEP 2115.] to flow through tubing (not shown but understood to be the piping/tubing/conduits/flow-lines fluidly coupled to the valve to allow flow control of a fluidic system); positioning a first assembly upstream from the plug, the first assembly including a first seat (for the sake of convenience, it will be assumed that flow goes from Thus, the device of Kubota meets all the limitations of claim 11.   
Regarding claim 12, as best understood by the Office and the limitation of the method of claim 11, wherein the first assembly includes a first chamber (see the upstream/rightside chamber 8 and/or 9), the first chamber being a first piston (see the 112b rejection above, notice that the chamber expands or contracts in a similar manner as applicant’s chamber 126/136), exerting exert a first force, via the first piston, against the first seat in a downstream direction; and communicating fluid between the first 
Regarding claim 13 and the limitation of the method of claim 12, wherein a first volume associated with the first chamber is dependent on a second volume associated with a second chamber, wherein the first volume and the second volume dynamically change; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with the fluidic interconnection between the chambers 8 and/or 9 due to conduits 25 and/or 27 which causes the movement of one seat to be also dependent on the other in a similar fashion as applicant’s invention.  
Regarding claim 14 and the limitation of the method of claim 12, further comprising: exerting a second force, via the first piston, against the second seat in an upstream direction, wherein the first force exerted by the first piston is dependent on the second force; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with the fluidic interconnection between the chambers 8 and/or 9 due to conduits 25 and/or 27 which causes the movement of one seat to be also dependent on the other in a similar fashion as applicant’s invention.  
Regarding claim 15 and the limitation of the method of claim 12, further comprising: allowing fluid communication between the first chamber and the second chamber via a conduit (see the conduits 25 and/or 27), the conduit extending across the plug; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with the fluidic interconnection between the chambers 8 and/or 9 due to conduits 25 and/or 
Regarding claim 16 and the limitation of the method of claim 15, wherein the conduit provides a closed fluid path between the first chamber and the second chamber; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with the fluidic interconnection between the chambers 8 and/or 9 due to conduits 25 and/or 27 being a closed fluidic circuit (the fluidic circuit is self-contained) in a similar fashion as applicant’s invention.  
Regarding claim 19 and the limitation of the method of claim 12, further comprising: moving the hydraulic fluid between the first chamber and the second chamber; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with hydraulic fluid within chambers 8 and/or 9 moving between the seats.  
Regarding claim 20 and the limitation of the method of claim 19, wherein responsive to moving a portion the hydraulic fluid from the second chamber to the first chamber, the first force will increase and the second force will decrease; the device of Kubota meets this limitation as shown in at least Figs. 1 and 5 with the fluidic interconnection between the chambers 8 and/or 9 due to conduits 25 and/or 27 which causes the movement of one seat and consequently the sealing force of the seat to be also dependent on the other in a similar fashion as applicant’s invention.  

Allowable Subject Matter
Claims 7-8 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter: 
As best understood by the Office, the closest prior art are Kubota (US 3,901,474), He (US 2015/0300509), Scaramucci (US 3,542,335, US 3,556,474), Fowler (US 3,749,357), Gerbie (US 3,617,025), Karlsen (US 2020/0232564), Kemp (US 4,911,408) and Jourdan (US 3,856,261). Kemp at first glance appears to teach of a valve with similar construction and function as applicant’s invention. However, upon closer inspection, ports 124 does not supply process fluid or hydraulic fluid that would allow the energization of the valve seats but rather each seat is solely energized by a spring, which is contrary to applicant’s claimed invention. He and Scaramucci teaches of examples of floating ball valves with valve seats that are capable of being energized by fluid pressure similar to applicant’s general invention. Notice that the prior art fails to disclose the use of an external piston and a conduit fluidly coupled to the first and second chambers as claimed. Karlsen and Kubota teaches of examples of ball valves with valve seats capable of being energized using hydraulic fluid similar to applicant’s general invention. Fowler teaches of an example of a ball valve wherein the valve seats can be energized via the combined use of springs and process fluid pressure similar to a feature of the claimed invention. Gerbie and Jourdan teaches of another example of ball valves that utilizes process fluid to energize the valve seats and in addition, they teach of the use of a external As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure, function and method of the high pressure valve (100) comprising the plug (110), the first assembly (120), the first seat (124), the second assembly (130), the second seat (132), the first chamber (126), the second chamber (136), the conduit (210) and the external piston (412) in combination with all the limitations as claimed in claims 7-8 and 17-18 and as shown in at least Figs. 3-4 of the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753